t c memo united_states tax_court kathy l riggs petitioner v commissioner of internal revenue respondent docket no 16522-13l filed date p failed to collect and remit employment_taxes on behalf of a corporation that she controlled this corporation’s successor-in- interest a second corporation eventually entered ch bankruptcy and made several adequate protection payments to r these payments were made by checks which indicated they were to be applied against p’s personal liability for the trust fund recovery penalty r however applied these checks against the corporation’s tax debt and initiated this collection action against p at p’s collection_due_process_hearing the appeals officer denied p currently not collectible cnc status p appeals this determination under sec_6330 held this court has jurisdiction under sec_6330 because the bankruptcy stay applicable to p’s corporation does not apply to her as an individual held further p is not entitled to cnc status because of the equity in her assets held further r correctly applied the payments against the corporate tax_liability kathy l riggs pro_se mark j tober for respondent memorandum findings_of_fact and opinion goeke judge petitioner kathy riggs lived in jacksonville florida at the time she filed a petition with this court despite her legal_obligation she failed to collect and remit payroll_taxes on behalf of amber construction co amber construction a corporation that she controlled consequently respondent assessed a penalty against her under sec_6672 in the amount of amber construction’s unpaid payroll_taxes petitioner timely filed a request for a collection_due_process_hearing before an irs appeals officer the appeals officer sustained the determination petitioner now appeals this determination under sec_6330 all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated findings_of_fact petitioner incorporated amber construction in under the state law of florida at all times petitioner was the owner and president of amber construction during its period of operation the company provided services to general contractors in and around jacksonville florida it also accrued substantial unpaid federal employment_taxes related to certain periods from date to date in date respondent issued petitioner a proposed assessment regarding her personal liability for the trust fund recovery penalty based upon her status as a responsible_officer of amber construction in an attempt to collect the unpaid employment_tax of amber construction after it was assessed respondent also filed a lien against petitioner as the corporation’s nominee in date this corporate nominee lien attached only to an office building on columbia park drive columbia park property throughout this period petitioner continued to operate the contracting business however at some point she ceased using the entity amber construction and instead began using a new wholly owned corporation amber rebar inc amber rebar this second corporation filed a petition for chapter bankruptcy on date on its bankruptcy schedules amber rebar listed numerous articles of personal_property but no interests_in_real_property in these proceedings the bankruptcy court permitted amber rebar to pay petitioner a salary of dollar_figure per week the court eventually adjusted this amount to dollar_figure per week in a separate proceeding before a district_court respondent established that amber rebar was the successor-in-interest to amber construction’s tax_liabilities thus in amber rebar’s bankruptcy proceeding respondent filed a proof_of_claim against the corporation for unpaid federal employment_taxes amber rebar and respondent then entered into an adequate protection agreement that on date was converted into an order by the bankruptcy court beginning on date the agreement required rebar to make monthly payments to respondent of dollar_figure amber rebar complied with the order for seven months each check mailed by petitioner on behalf of amber rebar indicated that it was to be applied to petitioner’s liability for the trust fund recovery penalty eventually respondent also initiated collection efforts against petitioner as an individual on date respondent issued a final notice_of_intent_to_levy on petitioner’s personal assets subsequently respondent filed a notice_of_federal_tax_lien against petitioner petitioner then requested a collection due all amounts are rounded to the nearest dollar process hearing seeking review of respondent’s efforts to collect the trust fund recovery penalty by levy petitioner argued at the hearing that she was entitled to noncollectible or currently not collectible cnc status because she had no disposable income petitioner claimed the bankruptcy court determined the amount amber rebar could pay the irs as adequate protection after determining the officer salary petitioner needed to pay her monthly expenses thus she asserted her salary as set and adjusted by the bankruptcy court left no disposable income to pay the trust fund penalty the appeals officer however noted there was equity in several of petitioner’s assets first petitioner is the sole owner of the columbia park property with dollar_figure of equity second petitioner owns a boat jointly with her husband with dollar_figure of equity third before date petitioner had an interest as a joint tenant with a right_of_survivorship with her parents in a residence on oliver creek drive oliver creek property with dollar_figure of equity on date petitioner transferred this property solely to her parents by quitclaim_deed at no point did petitioner pay taxes on the oliver creek property or claim it as an asset on a loan application because of the equity in these assets that could be liquidated or borrowed against to pay the trust fund penalty the appeals officer concluded petitioner was not entitled to cnc status no other collection alternatives were considered by the appeals officer because none were requested by petitioner petitioner has filed a petition with this court seeking review of the appeals officer’s determination and respondent’s allocation of the adequate protection payments throughout the administrative review process and at the time petitioner filed her petition with this court amber rebar had a pending bankruptcy case the original bankruptcy case filed on date was dismissed on date however two days before on date petitioner filed a new bankruptcy petition the second case did not close until date well after petitioner’s trust fund penalty case came before this court in date i jurisdiction opinion this court must first decide whether it has jurisdiction to review the appeals officer’s determination if a bankruptcy stay was in place when the petition was filed the petition would be invalid and we would lack jurisdiction there are two relevant bankruptcy code provisions under which a stay may arise title u s c sec_362 provides eight specific instances when civil actions are automatically stayed by a pending bankruptcy title u s c sec_105 on the other hand authorizes a court to issue a stay in instances not provided for under u s c sec_362 502_f3d_1086 9th cir 126_tc_359 the court in amber rebar’s bankruptcy did not issue a stay under u s c sec_105 thus this court will consider only whether the automatic_stay under u s c sec_362 included petitioner in its scope title u s c sec_362 provides a stay for a proceeding against the debtor that was or could have been commenced before the commencement of the case under this title or to recover a claim against the debtor that arose before the commencement of the case under this title as an officer of amber rebar petitioner claims respondent’s action is stayed by this provision and the notice_of_determination was issued to her in violation of u s c sec_362 and was therefore invalid petitioner cites 788_f2d_994 4th cir as support for this proposition the company in a h robins manufactured a contraceptive device called the dalkon shield id pincite this device was eventually found to be defective and the company filed for chapter bankruptcy as a result of the growing number of civil claims pending against it id though their claims against the company were stayed plaintiffs attempted to proceed against several corporate officers and other codefendants id in its analysis the court noted that s ubsection a is generally said to be available only to the debtor though it may apply to third parties where there is such identity between the debtor and the third-party defendant that the debtor may be said to be the real party defendant id pincite the court recognized however that a stay would not extend to third parties that were independently liable id quoting in re metal ctr inc 31_br_458 bankr d conn ultimately because the codefendants other than the insurer had rights to indemnity and status as additional insureds under the debtor’s insurance_policy the court concluded the company was the real party defendant and that a judgment against the codefendants would in effect be a judgment against the debtor thus actions against the nondebtor corporate officers were stayed in the present case amber rebar is not the real party defendant the parties have presented no evidence or argument to show that petitioner will be indemnified by the corporation if she is forced to pay the trust fund recovery penalty furthermore the court_of_appeals for the eleventh circuit has held that an individual’s liability for the trust fund recovery penalty is separate and distinct from the payroll tax obligations imposed on employers united_states v huckabee auto co f 2d 11th cir therefore because petitioner is independently liable for this trust fund recovery penalty and lacks identity with the corporate debtor a h robins would not include petitioner within the scope of amber rebar’s bankruptcy stay petitioner has also failed to consider our holding in 126_tc_359 in people place the taxpayer was an llc and its members were involved in bankruptcy proceedings id pincite when the irs attempted to collect unpaid employment_taxes from the llc the company sought protection under u s c sec_362 by claiming the irs action was automatically stayed by virtue of its members’ pending bankruptcy case id pincite this court rejected the taxpayer’s claims in people place in doing so we acknowledged that under robins a bankruptcy stay may be extended to stay actions against a nondebtor where the debtor is the ‘real party defendant ’ id pincite we concluded however that a stay applicable to nondebtors would not arise pursuant to the automatic_stay provisions of u s c sec_362 but rather pursuant to the bankruptcy court’s equitable power to issue an order as ‘necessary or appropriate to carry out the provisions’ of the bankruptcy code as provided by u s c sec_105 id because the bankruptcy court did not issue an order under u s c sec_105 we held that the irs action against the llc was not stayed as a result of its member’s bankruptcy id likewise in amber rebar’s bankruptcy the court did not issue a stay under u s c sec_105 instead the only stay applicable to the corporate debtor was the automatic_stay provided for under u s c sec_362 therefore because u s c sec_362 does not apply to petitioner respondent’s collection action was not subject_to a bankruptcy stay as respondent issued a valid notice_of_determination and petitioner timely filed a petition for review we have jurisdiction to consider the merits of the case ii sustaining the collection action a cnc status petitioner claims the irs appeals officer erred by failing to designate her liability for the trust fund recovery penalty currently not collectible since this issue does not relate to petitioner’s underlying liability we will review the appeals officer’s denial of cnc status for abuse_of_discretion see 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion ‘arbitrarily capriciously or without sound basis in fact or law’ 133_tc_392 quoting 112_tc_19 cnc status which suspends irs collection efforts is a ‘collection alternative’ that the taxpayer may propose and that the office of appeals must take into consideration wright v commissioner tcmemo_2012_24 slip op pincite cnc status may be available if ‘based on the taxpayer’s assets equity income and expenses ’ he has no apparent ability to make payments on the outstanding tax_liability fangonilo v commissioner tcmemo_2008_75 slip op pincite quoting foley v commissioner t c memo petitioner claims that she was unable to sell or use any of her assets as collateral for a loan because of respondent’s liens therefore because she was unable to use the equity in these assets to pay her penalty liability petitioner argues that the appeals officer’s denial of cnc status constituted an abuse_of_discretion relying on the internal_revenue_manual irm respondent claims that an irs lien does not reduce a taxpayer’s collection potential respondent asserts that collection potential and eligibility for collection alternatives should be based on the net realizable equity nre in petitioner’s assets nre is measured by the extent to which an asset’s quick sale value exceeds all liens with priority over a federal_tax_lien irm pt date thus only certain nontax liens reduce the valuation of an asset’s equity under internal irs policies our decision in foley v commissioner tcmemo_2007_242 supports respondent’s position in september of the taxpayers in foley purchased a home financed through a mortgage with a balloon payment due in date id slip op pincite in the irs initiated a levy action against the taxpayers and the appeals officer denied the taxpayers’ request for cnc status id in sustaining this determination we held that the appeals officer did not abuse his discretion in rejecting petitioners’ request to postpone the levy until after date to allow petitioners to refinance or sell their residence id pincite in the present case petitioner also has substantial equity in a number of assets petitioner has dollar_figure of equity in the columbia park property petitioner also has a joint_ownership interest in a boat with dollar_figure of equity petitioner disputes that the oliver creek property should be considered in determining whether she is eligible for cnc status though she was listed on the deed as holding a joint interest in the property with her parents petitioner claims this was for estate_planning purposes and that she never truly owned the property because of petitioner’s equity in the columbia park property and the boat we do not reach the question of whether it was proper to also consider petitioner’s share of the equity in the oliver creek property equity in the columbia park property and the boat is a sufficient reason to deny petitioner cnc status despite this substantial equity in several assets however petitioner argues that her account should be designated currently not collectible because she lacks sufficient income to pay the trust fund recovery penalty in amber rebar’s initial bankruptcy case petitioner’s salary was set at dollar_figure per week the court eventually adjusted this amount to dollar_figure per week which petitioner claims was less than half of her typical yearly salary we addressed a similar claim in fangonilo v commissioner tcmemo_2008_75 in fangonilo the taxpayer owed the irs dollar_figure though the taxpayer lacked sufficient income to meet his living_expenses we upheld the appeals officer’s denial of cnc status because the taxpayer had an interest in an insurance_policy worth at least dollar_figure id slip op pincite though we noted in fangonilo that the value of the taxpayer’s asset exceeded his tax_liability this was not dispositive of the issue in willis v commissioner tcmemo_2003_302 slip op pincite we held that the taxpayers were not entitled to cnc status where they had the ability to make payments in partial satisfaction of the tax debt as a result petitioner’s lack of income is not determinative we hold the appeals officer’s denial of cnc status was not an abuse_of_discretion because of petitioner’s equity in the boat and the columbia park property b collection alternatives even if not entitled to cnc status petitioner claims she is still entitled to a different collection alternative sec_6330 lists the issues a taxpayer may raise at a collection_due_process_hearing before an appeals officer this list of enumerated issues specifically includes offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 however this court has held that we do not have authority to consider sec_6330 issues that were not raised before the appeals_office 129_tc_107 at her collection_due_process_hearing petitioner sought only to have her account placed in cnc status because petitioner did not raise the issue of other collection alternatives we will not consider them on appeal see 118_tc_488 refusing to consider a collection alternative based on hardship where the taxpayer failed to raise the issue before the appeals officer petitioner’s collection_due_process request stated we are requesting that ms riggs’ personal account be designated as currently not collectible ‘cnc’ ‘53’d’ or otherwise cross-referenced to reflect the monthly payments made via amber rebar inc ’s chapter bankruptcy case iii application of amber rebar’s adequate protection payments the last issue for the court to address is the impact of amber rebar’s adequate protection payments respondent applied these payments to reduce amber rebar’s tax debt yet petitioner claims these payments should have been applied to reduce her personal liability for the trust fund recovery penalty if we determined that respondent’s settlement officer made a legal error we would not sustain the collection action regardless of the standard of review see 136_tc_178 121_tc_111 see also 141_tc_173 in 495_us_545 the supreme court held that a bankruptcy court may order the irs to apply tax_payments to offset trust fund obligations rather than the non-trust-fund tax_liabilities where it concludes that this action is necessary for a reorganization’s success respondent rightfully distinguishes energy resources by noting that the bankruptcy court never ordered that amber rebar’s adequate protection payments be applied towards petitioner’s penalty liability therefore respondent argues the payments made by amber rebar were properly applied against the company’s tax_liability however each check petitioner mailed on behalf of amber rebar indicated it was for the trust fund recovery penalty by the irs’ own policy if a taxpayer voluntarily tenders a partial payment that is accepted by the service and the taxpayer provides specific written directions as to the application of the payment the service will apply the payment in accordance with those directions revproc_2002_26 sec_1 2002_1_cb_746 it is clear that petitioner provided instructions on how the adequate protection payments were to be applied however petitioner’s instructions are not controlling if the payment was involuntary 104_tc_518 47_tc_65 the adequate protection payments were directed by the bankruptcy court and those payments were made with respect to amber rebar’s liabilities not petitioner’s therefore neither petitioner nor amber rebar without permission from the bankruptcy court would have the right to allocate the payments between amber rebar’s tax_liability and any residual liability she had individually for the trust fund recovery penalty consequently we hold that respondent had authority see 141_tc_173 just as there is no code provision explicitly mandating that an employer’s late payment of employment_tax must be credited toward a responsible person’s liability for the sec_6672 penalty so too there is no code provision explicitly mandating that continued to apply the seven months of adequate protection payments as respondent saw fit accordingly decision will be entered for respondent continued an employer’s designated late payment of employment_tax be credited toward the designated employee’s liability for income_tax but in both cases the payment of the one necessarily satisfies the other the irs must allow a credit in both situations
